PER CURIAM.
Movant appeals from the denial of his Rule 24.035 motion.
Movant pled guilty to two counts of selling cocaine and one count of possession of phencyclidine. Pursuant to a plea agreement, he received concurrent sentences of 10, 10, and 7 years.
In his Rule 24.035 motion, movant alleges he received ineffective assistance of counsel. His allegations are refuted by the statements he made at the time he entered his pleas of guilty.
An extended opinion would have no prec-edential value. The judgment is affirmed pursuant to Rule 84.16(b).